DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-11 are pending.

Priority
3.	No foreign priority has been claimed by Applicant.

Drawings
4.	Applicant’s Drawings filed on November 27, 2019 are acceptable.

Claim Rejections - 35 USC § 101
5.	No rejection under 35 U.S.C. 101 is deemed warranted.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 7, the phrase “the ability” lacks antecedent basis.
Claim 1, line 12, the phrase “the user” lacks antecedent basis.
Claims 7-11 are improper method claims depending from a system claim.  As such their meaning is not clear.
Clarification is required in order to obviate the above 112 rejections.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-11, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sharp, US 2016/0012465.
Sharp discloses in Figures 1-603 and related text, a computer implemented method/system having a self service kiosk, e.g. 3, a stock or tradeable fund, e.g. 81, a card, e.g. 19, a user, e.g. 91, to purchase goods/services, [0048], and an investment comprising having stocks/funds for purchase [0048, 0725, 0847, 1239], .

It is noted that an investment entity is common knowledge within the investment art.
To have provided an investment entity for Sharp, would have been obvious to one of ordinary skill in the art in view of this common knowledge.  The motivation for doing such would be to implement one or more basic investment endeavors for those desiring to purchase an investment in a secure shopping environment.
It is further noted that the terms recited from the method claims, as understood, are obvious, with regards to the disclosure of Sharp.

10.	Further pertinent references are noted on the attached PTO-892.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Joseph Rudy whose telephone number is 571-272-6789.  The examiner can normally be reached Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789